                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

IN THE MATTER OF:
SHANNON MICHAEL KRUMMA                                             CASE NUMBER: 19-10052
RIKKI KAY KRUMMA                                                   CHAPTER 13
Debtor(s)


                                 AGREED MODIFICATION


COME NOW, the Trustee, Debra L. Miller, by Counsel, and the Debtor(s), by Counsel, and state as
follows:
   1. Debtors’ Plan provides that debtors are paying a student loan to Sallie Mae a direct payment

       of $0.00 as it is presently in deferment and no payment is contractually required. This is

       expected to continue for the duration of the bankruptcy, however, debtors shall report any

       change to the Trustee in the event payments are required.

   2. Ascendium Education Solutions shall be added to Part 5.2 of the Plan and shall receive the

       same treatment as Sallie Mae.

   3. All other terms remain the same.


Dated: March 14, 2019

/s/Katherine E. Iskin                                       /s/Sabrina Kitsos
Katherine E. Iskin (33679-71),                              Attorney for Debtor
Staff Attorney for Debra L. Miller                          Glaser & Ebbs
PO Box 11550                                                132 E. Berry St.
South Bend, IN 46634                                        Fort Wayne, IN 46802
(574) 254-1313                                              (260) 424-0954
